Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 21, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2005/0118022) in view of Hu (US 2005/0196290), and further in view of Lindberg et al. (US 2,954,198), hereafter Lindberg.
Regarding Claim 1, Fu teaches a portable fan comprising: a frame comprising a first portion (paragraph 0024; Fig. 1 #10 – carrier as first portion); a wheel assembly interconnected to the first portion, the wheel assembly comprising at least one wheel rotatable about a first axis of rotation (paragraph 0024; Fig. 1 #11 - wheels); and a fan assembly comprising a motor having a second axis of rotation and a shroud (paragraph 0027; Fig. 1 #30 – motor is within #20 – net housing as shroud), wherein the shroud is interconnected to the first portion about a third axis of rotation substantially orthogonal to the first axis and second axes (paragraph 0027; Figs. 1,2 #171 – shroud interconnected to first portion via fasteners).
However, Fu fails to teach that the frame comprises a second portion;
wherein in a first configuration, the frame forms a substantially contiguous border around the fan assembly that is radially offset from the shroud, wherein in a second configuration, the second portion is extended away from the first portion and is adapted to allow a user to rotate the portable fan and engage the at least one wheel with the ground.
Hu teaches a portable air compressor with a frame including a first portion and second portion (paragraph 0028; Fig. 1 #2 – low lifting handle and #3 - high lifting handle as first portion and second portion, respectively), where in a first configuration, the frame forms a contiguous border around the compressor assembly (Fig. 5B) and in a second configuration, the second portion extends away from the first portion allowing the portable compressor to be rotated with a wheel engaged with the ground (Fig. 9B), in order to protect the compressor while in the first configuration and provide for carrying and movement of the assembly while in the second configuration (Paragraph 0029). Fu and Hu are analogous prior art as they both are directed towards frames for portable rotor assemblies. Therefore, it would have been obvious to a person of ordinary skill in the art to have added a second portion to the frame taught by Fu such that the frame forms a contiguous border around the fan when the second portion was in a first configuration (i.e. covering the top of the fan), with the second portion being extendable away from the first portion in a second configuration (i.e. acting as a handle), as Hu teaches that such a frame configuration would provide protection to the fan while allowing movement of the fan via the wheel (Hu paragraph 0029).
However, Hu as modified by Fu fails to explicitly teach the shroud being rotatably interconnected to the first portion;
and wherein the fan assembly is adapted to rotate about the third axis in the first configuration and the second configuration.
Hu does teach that the shroud is connected to the first portion via a fastener (paragraph 0027; Figs. 1,2 #171).
Lindberg teaches a portable fan assembly where the fan shroud is connected to the frame by a knob such that the fan assembly can be rotated about a third axis via the knob (column 3, lines 35-60; Figs. 6,7 #62 – knob), in order to angle the fan into any desired position (col. 3, lines 62-66). Hu as modified by Fu and Lindberg are analogous prior art as they each relate to portable fan assemblies. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the fastener of Hu with the knob as taught by Lindberg, in order to angle the fan into any desired position (Lindberg col. 3, lines 62-66).
Regarding Claim 21, Fu as modified by Hu and further modified by Lindberg teaches all the limitations of Claim 13 above. Fu as modified by Hu and further modified by Lindberg further teaches wherein the wheel assembly of the portable fan is offset from the ground, and wherein the at least one wheel engages the ground when the portable fan is rotated toward the wheel assembly (Fu Fig. 1 #11; Hu Fig. 9A).
Regarding Claim 22, Fu teaches a portable fan comprising: a frame comprising a first portion (paragraph 0024; Fig. 1 #10 – carrier as first portion); a wheel assembly interconnected to the first frame portion, the wheel assembly comprising at least one wheel having a first axis of rotation (paragraph 0024; Fig. 1 #11 - wheels); and a fan assembly comprising a motor (paragraph 0027; Fig. 1 #30 – motor), the fan assembly interconnected to the first portion about a second axis of rotation substantially orthogonal to the first axis of rotation (paragraph 0027; Figs. 1,2 #171 – fan assembly interconnected to first portion via fasteners); 
and wherein the at least one wheel is adapted to engage with the ground when the portable fan is rotated about an axis substantially orthogonal to the second axis of rotation (paragraph 0031; Fig. 1).
However, Fu fails to teach that the frame comprises a second portion;
a hinge interconnecting the first portion and the second portion; at least one of a frame release or a hinge lock;
wherein at least one of the hinge lock or the frame release must be actuated in order to transition the portable fan from a first configuration to a second configuration; wherein in the first configuration, the frame is substantially contiguous around the fan assembly, wherein in the second configuration, the second portion is configured to extend away from the first portion.
Hu teaches a portable air compressor with a frame including a first portion and second portion (paragraph 0028; Fig. 1 #2 – low lifting handle and #3 - high lifting handle as first portion and second portion, respectively), the portions being interconnected via a hinge (paragraph 0028; Fig. 1 #31,32 – upper and lower coupling extremity together as hinge) with a hinge lock (paragraph 0028; Fig. 1 #5 – spanner rod as hinge lock), where in a first configuration, the frame forms a contiguous border around the compressor assembly (Fig. 5B) and in a second configuration, the second portion extends away from the first portion allowing the portable compressor to be rotated with a wheel engaged with the ground (Fig. 9B), in order to protect the compressor while in the first configuration and provide for carrying and movement of the assembly while in the second configuration (Paragraph 0029). Fu and Hu are analogous prior art as they both are directed towards frames for portable rotor assemblies. Therefore, it would have been obvious to a person of ordinary skill in the art to have added a second portion to the frame taught by Fu such that the frame forms a contiguous border around the fan when the second portion was in a first configuration (i.e. covering the top of the fan), with the second portion being extendable away from the first portion in a second configuration (i.e. acting as a handle), as Hu teaches that such a frame configuration would provide protection to the fan while allowing movement of the fan via the wheel (Hu paragraph 0029).
However, Hu as modified by Fu fails to explicitly teach the shroud being rotatably interconnected to the first portion;
and having a rotational range of about 180 degrees about the second axis of rotation.
Hu does teach that the shroud is connected to the first portion via a fastener (paragraph 0027; Figs. 1,2 #171).
Lindberg teaches a portable fan assembly where the fan shroud is connected to the frame by a knob such that the fan assembly can be rotated about a third axis via the knob (column 3, lines 35-60; Figs. 6,7 #62 – knob), in order to angle the fan into any desired position (col. 3, lines 62-66). Hu as modified by Fu and Lindberg are analogous prior art as they each relate to portable fan assemblies. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the fastener of Hu with the knob as taught by Lindberg, in order to angle the fan into any desired position (Lindberg col. 3, lines 62-66).
Regarding Claim 29, Fu as modified by Hu and further modified by Lindberg teaches all the limitations of Claim 13 above. Fu as modified by Hu and further modified by Lindberg further teaches wherein the wheel assembly is offset from the ground, and wherein the at least one wheel engages the ground when the portable fan is rotated toward the wheel assembly (Fu Fig. 1 #11; Hu Fig. 9A).
Claims 14-20 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Hu, further in view of Lindberg, and further in view of Weinmeister et al. (US 5,941,314), hereafter Weinmeister.
Regarding Claim 14, Fu as modified by Hu and further modified by Lindberg teaches all the limitations of Claim 13 above.
However, Fu as modified by Hu and further modified by Lindberg fails to teach a power assembly connected to the first portion,
 the power assembly comprising a battery holster, an AC power interface, and a control circuit for controlling the supply of electricity to the motor.
Fu does teach a switch device that can be connected to a power device via cables (paragraphs 0029,0030).
Weinmeister teaches a portable fan assembly with a power assembly connected to the frame, the power assembly including a battery holster, AC power interface, and control circuit, in order to power the fan motor (Col. 4, lines 17-22,34-48; Figs. 5,6 #40 – battery carrying case as battery holster, with motor controller #64 connected by a control circuit). Fu and Weinmeister are analogous prior art as they both relate to portable fan assemblies. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified Fu with a power assembly as taught by Weinmeister, in order to provide power to the fan motor.
Regarding Claim 15, Fu as modified by Hu, Lindberg, and Weinmeister teaches all the limitations of Claim 14 above. Fu as modified by Hu, Lindberg, and Weinmeister further teaches a first battery dock configured to engage a first battery and the battery holster (Weinmeister Col. 4, lines 17-26; Fig. 6 #90 – portion of battery retainer engaging first battery #60 as first battery dock), wherein engaging the first battery to the first battery dock and engaging the first battery dock to the battery holster results in electrical interconnection of the first battery and the control circuit (Weinmeister Col. 4, lines 17-26, 34-48; Fig. 6).
Regarding Claim 16, Fu as modified by Hu, Lindberg, and Weinmeister teaches all the limitations of Claim 15 above. Fu as modified by Hu, Lindberg, and Weinmeister further teaches a second battery dock configured to engage a second battery and the battery holster (Weinmeister Col. 4, lines 17-26; Fig. 6 #90 – portion of battery retainer engaging second battery #62 as second battery dock), wherein engaging the second battery to the second battery dock and engaging the second battery dock to the battery holster results in electrical interconnection of the second battery and the control circuit (Weinmeister Col. 4, lines 17-26, 34-48; Fig. 6).
Regarding Claim 17, Fu as modified by Hu, Lindberg, and Weinmeister teaches all the limitations of Claim 16 above. Fu as modified by Hu, Lindberg, and Weinmeister further teaches wherein the control circuit is configured to receive power from the first battery or the second battery (Weinmeister Col. 4, lines 44-55).
Regarding Claim 18, Fu as modified by Hu, Lindberg, and Weinmeister teaches all the limitations of Claim 17 above. Fu as modified by Hu, Lindberg, and Weinmeister further teaches wherein the control circuit is configured to selectively draw power from the first battery and the second battery individually (Weinmeister Col. 4, lines 44-55).
Regarding Claim 19, Fu as modified by Hu, Lindberg, and Weinmeister teaches all the limitations of Claim 18 above. Fu as modified by Hu, Lindberg, and Weinmeister further teaches wherein the control circuit is configured to receive power from batteries comprising different power capacities (Weinmeister Col. 4, lines 17-26, 34-48).
Regarding Claim 20, Fu as modified by Hu, Lindberg, and Weinmeister teaches all the limitations of Claim 19 above. Fu as modified by Hu, Lindberg, and Weinmeister further teaches wherein the control circuit is configured to recharge the batteries from AC power received through the AC power interface (Weinmeister Col. 3, lines 34-40 – batteries can be rechargeable).
Regarding Claim 23, Fu as modified by Hu and further modified by Lindberg teaches all the limitations of Claim 22 above.
However, Fu as modified by Hu and further modified by Lindberg fails to teach a power assembly interconnected to the first portion,
 the power assembly comprising a battery holster, an AC power interface, and a control circuit for controlling the supply of electricity to the motor; and a first battery dock configured to engage a first battery and the battery holster, wherein the first battery dock is adapted to electrically interconnect the first battery to the control circuit.
Fu does teach a switch device that can be connected to a power device via cables (paragraphs 0029,0030).
Weinmeister teaches a portable fan assembly with a power assembly connected to the frame, the power assembly including a battery holster, AC power interface, and control circuit (Col. 4, lines 17-22,34-48; Figs. 5,6 #40 – battery carrying case as battery holster, with motor controller #64 connected by a control circuit), with a first battery dock engaging the first battery and holster and adapted to electrically interconnect the first battery to the control circuit (Weinmeister Col. 4, lines 17-26, 34-48; Fig. 6 #90 – portion of battery retainer engaging first battery #60 as first battery dock), in order to power the fan motor (Col. 4, lines 17-26, 34-48). Fu and Weinmeister are analogous prior art as they both relate to portable fan assemblies. Therefore, it would have been obvious to a person of ordinary skill in the art to have further modified Fu with a power assembly as taught by Weinmeister, in order to provide power to the fan motor.
Regarding Claim 24, Fu as modified by Hu, Lindberg, and Weinmeister teaches all the limitations of Claim 23 above. Fu as modified by Hu, Lindberg, and Weinmeister further teaches a second battery dock configured to engage a second battery and the battery holster (Weinmeister Col. 4, lines 17-26; Fig. 6 #90 – portion of battery retainer engaging second battery #62 as second battery dock), wherein the second battery dock is adapted to electrically interconnect the second battery to the control circuit (Weinmeister Col. 4, lines 17-26, 34-48; Fig. 6).
Regarding Claim 25, Fu as modified by Hu, Lindberg, and Weinmeister teaches all the limitations of Claim 23 above. Fu as modified by Hu, Lindberg, and Weinmeister further teaches wherein the control circuit is configured to receive power from a plurality of batteries. (Weinmeister Col. 4, lines 44-55; Figs. 5,6).
Regarding Claim 26, Fu as modified by Hu, Lindberg, and Weinmeister teaches all the limitations of Claim 24 above. Fu as modified by Hu, Lindberg, and Weinmeister further teaches wherein the control circuit is configured to selectively draw power from the first battery and the second battery individually (Weinmeister Col. 4, lines 44-55).
Regarding Claim 27, Fu as modified by Hu, Lindberg, and Weinmeister teaches all the limitations of Claim 23 above. Fu as modified by Hu, Lindberg, and Weinmeister further teaches wherein the control circuit is configured to receive power from batteries comprising different power capacities (Weinmeister Col. 4, lines 17-26, 34-48).
Regarding Claim 28, Fu as modified by Hu, Lindberg, and Weinmeister teaches all the limitations of Claim 23 above. Fu as modified by Hu, Lindberg, and Weinmeister further teaches wherein the control circuit is configured to recharge the batteries from AC power received through the AC power interface (Weinmeister Col. 3, lines 34-40 – batteries can be rechargeable).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mueller (US 10,029,131) teaches a fan assembly frame with first and second portions, where the second portion can rotate between two positions via a hinge.
Krauss (US 2,868,558) and Jones (US 2,633,293) each teaches a fan assembly frame where the fan shroud is pivotable about an axis of rotation orthogonal to an axis of rotation of the wheels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/Sabbir Hasan/Primary Examiner, Art Unit 3745